The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.



Claim Rejections - 35 USC § 101

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. 

Independent Claim 1 recites, 
A method to rank compounds that interact with a protein of interest, the method comprising:
a) automatically determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; 
b) quantifying the relative probabilities that the protein adopts each of the conformations; 
c) executing logic that docks each compound against each conformation using a computing device; 
d) automatically calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation; and 
e) automatically generating an output, wherein the output is a list of ranked compounds that effectively interact with the protein; and 
f) determining binding of at least one highly ranked compound identified in step e) with the protein of interest.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations) and “Mental Processes” — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (the mental process limitations are additionally underlined).
The steps of “determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them”, “quantifying the relative probabilities that the protein adopts each of the conformations”, “executing logic that docks each compound against each conformation”; and “calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation” belong to mathematical concept grouping.  The steps of “ranked compounds that effectively interact with the protein” and “highly ranked compound identified in step e)” are treated by the Examiner as belonging to Mental Processes.

Independent Claim 14 recites, 
A system for ranking compounds that interact with a protein of interest, the system comprising: 
a database containing compound data identifying at least two compounds of diverse structure; and 
at least one computing device in operable communication with the database, the at least one computing device to: 
determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; 
for each confirmation of the plurality of confirmations, calculate a probability that the protein adopts the conformation; 
dock each compound of the at least two compounds against each of the plurality of conformations; 
calculate an average score for each compound of the at least two compounds, wherein the average score is weighted based on the probability that the protein will adopt the conformation corresponding to the compound; and 
generate output for display at a client device, the output comprising a list of ranked compounds that effectively interact with the protein.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations) and “Mental Processes” — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (the mental process limitations are additionally underlined).
The steps of “determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them”, “quantifying the relative probabilities that the protein adopts each of the conformations”, “dock each compound of the at least two compounds against each of the plurality of conformations”, “executing logic that docks each compound against each conformation”; and “calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation” belong to mathematical concept grouping.  The step of “ranked compounds that effectively interact with the protein” is treated by the Examiner as belonging to Mental Processes.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements: 
In claim 1: 
computing device; automatically generating an output; determining binding of at least one highly ranked compound identified in step e) with the protein of interest;
In claim 14:
A database containing compound data identifying at least two compounds of diverse structure; and at least one computing device in operable communication with the database, the at least one computing device to;
generate output for display at a client device, output comprising a list of ranked compounds.
With regards to claims 1 and 14, the additional elements in the preambles of “a method to rank compounds that interact with a protein of interest” (Claim 1) and “A system for ranking compounds that interact with a protein of interest” (Claim 14) are not qualified for meaningful limitations because they are only generally link the use of the judicial exception to a particular technological environment or field of use. Automatically determining the different conformations a protein adopts, automatically generating an output, automatically calculating, and automatically producing an output as well as using a computing device to execute logic  (Claim 1) are generically-recited computer functions/equipment that are not meaningful. Similarly, in Claim 14, generic computer equipment (a database containing compound data and at least one computing device in operable communication with the database) are not meaningful and are not particular machines. 
Generating the output of a list of ranked compounds only adds an insignificant extra-solution activity to the judicial exception (Claims 1 and 14).
A step of “determining binding of at least one highly ranked compound identified in step e) with the protein of interest” is recited in generality and not meaningful.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
The additional elements such as automatically determining the different conformations a protein adopts, automatically generating an output, and using generic computer equipment are well-understood and/or conventional features in the relevant arts as evidenced from Sander (paragraph [0173]) and Hrnciar (paragraph [0151]).
A step of “determining binding of … compound … with the protein of interest” is recited in generality well-understood/conventional step in the art as evidenced from Annis et al. “A general technique to rank protein-ligand binding affinities and determine allosteric versus direct binding site competition in compound mixtures”, J. Am. Chem. Soc., 2004 Dec 1;126(47):15495-503, and Arai et al., “A quantitative analysis to unveil specific binding proteins for bioactive compounds”, Protein Engineering, Design & Selection vol. 26 no. 4 pp. 249–254, 2013, as well as Zheng et al. (US 2013/0304433).
Therefore, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) and both claims are ineligible.
With regards to the dependent claims, Claims 2-13 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. These claims are also ineligible because they do not demonstrate a practical application and do not recite features that are significantly more for similar reasons discussed above.

Response to Arguments
35 USC § 101
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.6): Applicant asserts the inventions of claim 1 and 14 represent an improvement in computer processing and in drug identification and design. For example, the as-filed specification at paragraph [0068] provides, "[d]isclosed herein is an innovative combination of MSMs and experiments to leverage the conformational selection model to target cryptic sites. Combining these approaches will provide more rapid iterations of computational design and testing, leading to faster convergence on exciting new results. This work will greatly enhance the ability to identify and exploit cryptic sites." 
The Examiner respectfully disagrees. 
The instant application does not improve computer technology and instead, use a generic computer equipment /display for calculation and presentation of data. A specifically-programmed generic computer would perform all computerized functions recited in the current claims including “computer processing and in drug identification and design”.
Similar to Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools”.
With regards to improvement in “computational design and testing”, the instant claims are similar to Synopsis. MPEP 2106.II: “…the patentee in Synopsys argued that the claimed methods of logic circuit design were intended to be used in conjunction with computer-based design tools, and were thus not mental processes. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016). The court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation”. 
Further, in Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”.
The Examiner also notes that “design” and “testing” are not recited in the claims.
Therefore, no practical application is demonstrated as no meaningful additional elements, improvement to technology, eligible transformation, and/or significantly more additional elements/steps are recited to make the claims eligible.  

The Applicants argue (p.6): Moreover, the original specification in its discussion of the presently claimed method and system "represents a vast improvement over docking against single structures..." (see paragraph [0053). As required by the presently claimed inventions, "accounting for proteins' hidden states dramatically improves the predictive power of molecular modeling with common force fields, which are often blamed for any shortcoming in docking and molecular simulation studies. It is anticipated that Boltzmann docking will be valuable for predicting resistance to new compounds, especially when resistant variants have not yet been identified. Moreover, the tools developed here should be of great utility for other drug and protein design applications." (See paragraph [0054], emphasis added).
In addition to the previous response, the Examiner submits that the entire improvement is in the abstract idea steps which is not enough to demonstrate eligibility. According to the October 2019 Update on 2019 PEG: “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.

The Applicants argue (p.6): Moreover, amended claim 1 requires the step of determining binding of at least one highly ranked compound identified in step e) with the protein of interest. Thus, when viewed as a whole Applicant asserts the claims contain additional elements which integrate any purported judicial exception into a practical application.
The newly added step f) is recited in generality and therefore, does not indicate a practical application. This step is not qualified for significantly more either as discussed in the rejection.
The Examiner notes that while the Applicant refers to several paragraphs in the specification to provide support for this “determining” step, the claim does not recite any meaningful features related to potentially limit the abstract idea to a practical application.  

Examiner Note with regards to Prior Art of Record
Claims 1-14 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claim 1, the claims differ from the closest prior art, Sander, Hrnciar, and Bowman, either singularly or in combination, because it fails to anticipate or render obvious determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; and automatically calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation, in combination with all other limitations in the claim as claimed and defined by applicant.  

In regards to Claim 14, the claims differ from the closest prior art, Sander, Hrnciar, and Bowman, either singularly or in combination, because it fails to anticipate or render obvious determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; for each confirmation of the plurality of confirmations and calculate an average score for each compound of the at least two compounds, wherein the average score is weighted based on the probability that the protein will adopt the conformation corresponding to the compound, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory R. Bowman et al., “Progress and challenges in the automated construction of Markov state models for full protein systems”, The Journal of Chemical Physics, 131, 124101 (2009), submitted with IDS dated 4/3/2019, discloses automatically determining different conformations a protein adopts and quantifying the relative probabilities that the protein adapts each of the conformations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863